OPINION — AG — QUESTION(1): CAN A COUNTY LEGALLY APPROPRIATE AND EXPEND FROM ITS BUDGET DURING A FISCAL YEAR FUNDS TO BE USED BY AN INCORPORATED TOWN WITHIN THE COUNTY FOR AN URBAN PLANNING PROGRAM WITHIN SAID TOWN? — NEGATIVE, QUESTION(2): UNDER THE PROVISIONS OF 19 O.S. 1965 Supp., 866.35 [19-866.35], CAN A CITY COUNTY PLANNING COMMISSION AS AUTHORIZED BY 19 O.S. 1961 866.1 [19-866.1], LEGALLY CONTRACT WITH AN INCORPORATED TOWN WITHIN THE COUNTY TO PERFORM THE FUNCTIONS ENUMERATED IN THE FIRST NAMED STATUTES FOR SAID TOWN UNDER A CONTRACT WHEREBY, IN EFFECT, A PORTION OF THE FUNDS NEEDED FOR SAID PROJECT WOULD BE DERIVED BY SAID COUNTY CITY PLANNING COMMISSION FROM COUNTY SOURCES? — AFFIRMATIVE CITE: 19 O.S. 1961 866.1 [19-866.1] 19 O.S. 1961 866.8 [19-866.8], 19 O.S. 1961 866.35 [19-866.35] (W. J. MONROE)